Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 7, 2021

                                      No. 04-21-00240-CV

                    INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.,

                  From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. CV06287
                      Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant S.H.’s brief is due July 13, 2021. Appellant S.H. has filed a
motion for extension of time to file his brief. Appellant S.H.’s motion for extension of time is
GRANTED, and appellant’s brief is due on August 2, 2021.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2021.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court